                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


 SCOTT BLEVINS,

        Plaintiff,
                                                    Case No. 2:17-cv-185
 v.
                                                    HONORABLE PAUL L. MALONEY
 JOSEPH NAEYAERT, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Remaining

Defendants Unknown Brennan, Unknown Cobb, Unknown Kurth, K. Mattson, Joseph Naeyaert,

and Unknown Salo filed a motion for summary judgment. The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation on December 28, 2018,

recommending that this Court grant the motion in part and dismiss Plaintiff’s claims against

Defendants Mattson, Kurth, and Salo without prejudice.    The Report and Recommendation was

duly served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 17) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 15) is

GRANTED IN PART.
      IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants Mattson, Kurth,

and Salo are DISMISSED WITHOUT PREJUDICE.




Dated: January 28, 2019                              /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge




                                          2
